    Case: 1:18-cv-07031 Document #: 28 Filed: 12/29/20 Page 1 of 28 PageID #:978



                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

BEVERLY JO JENKINS,                                    )
                                                       )
               Plaintiff,                              )
                                                       )
               v.                                      )       Case No. 18 C 7031
                                                       )
ANDREW MARSHALL SAUL,1                                 )       Judge Rebecca R. Pallmeyer
Commissioner of Social Security,                       )
                                                       )
               Defendant.                              )


                             MEMORANDUM OPINION AND ORDER

       Plaintiff Beverly Jo Jenkins applied for a period of disability, disability insurance benefits,

and supplemental Social Security income on July 1, 2015, alleging disability beginning on June

1, 2011. (Administrative Record ("R") at 18.) Initially, Plaintiff claimed that she was suffering from

heart failure, hypertension, diabetes, arthritis, depression, edema in legs, and glaucoma. (R. at

110.) Later, she submitted evidence that she suffers from asthma, obesity, right-hand "trigger

finger" (a condition in which a finger is stuck in a bent position), retinal disorders, and obstructive

sleep apnea. (R. at 21.)

       The Social Security Administration ("SSA") denied Plaintiff's application in November 2015

and again, after reconsideration, in February 2016. (R. at 18.) Plaintiff requested a hearing before

an Administrative Law Judge in February 2016 and retained counsel in April 2016. (R. at 18, 176-

79.) Following a hearing on August 31, 2017, the ALJ concluded in a written decision that Plaintiff

was not disabled between June 1, 2011 and March 31, 2017 (the "insured period") because she

has the residual functional capacity ("RFC") to perform light work as an "office associate/check



       1       When Plaintiff filed this lawsuit, Nancy A. Berryhill was the Acting Commissioner
of Social Security. Andrew M. Saul was sworn in as the Commissioner of Social Security in June
2019. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, he is substituted as
Defendant.
    Case: 1:18-cv-07031 Document #: 28 Filed: 12/29/20 Page 2 of 28 PageID #:979



writer" and "general clerk." (R. at 18-31.)2 On August 22, 2018, the Social Security Appeals

Council denied Plaintiff's request for review (R. at 1), and in October 2018, Plaintiff filed this

lawsuit under 42 U.S.C. § 405(g) to challenge the ALJ's decision. Her central challenge is to the

ALJ's determination of her RFC; according to Plaintiff, the ALJ did not properly account for her

visual, manipulative, and mental limitations. In her Complaint and supporting brief, Plaintiff asks

the court to reverse the ALJ's decision and remand the matter for an award of benefits, or, in the

alternative, remand the matter for additional proceedings. (See Compl. [6]; Pl. Br. in Supp. of

Reversing the Decision of the Commissioner of Social Security ("Pl. Br.") [13] at 15). Defendant

filed a motion for summary judgment [20], and Plaintiff filed a reply [22]. For the reasons explained

here, the court concludes that the ALJ's explanations are inadequate to support his RFC

determination and remands the case pursuant to Sentence Four of 42 U.S.C. § 405(g) for further

proceedings consistent with this opinion.

                                         BACKGROUND

       Plaintiff, born on December 26, 1957, claims to have become disabled on June 1, 2011,

when she was 53 years old. (R. at 110.) She graduated from high school and took some college

classes, but she did not earn a college degree and has no vocational training. (R. at 45.) In the

15 years before the alleged onset of her disabilities, Plaintiff performed semi-skilled work,

including as a check writer, meter reader, switchboard operator, data entry clerk, and general

clerk. (R. at 30.) Plaintiff has not engaged in substantial gainful activity as defined in the Social

Security Act since June 1, 2011. (R. at 21.) She has attempted temporary clerical employment

since then, but according to her testimony at the administrative hearing, her physical and mental

limitations prevented her from keeping any of the jobs. (R. at 21, 54-55, 67.) Below, the court



       2        Residual functional capacity refers to work a claimant can do despite her physical
and/or mental limitations, "based upon medical evidence as well as other evidence, such as
testimony by the claimant or [her] friends and family." Murphy v. Colvin, 759 F.3d 811, 817 (7th
Cir. 2014) (internal quotation marks omitted).


                                                 2
     Case: 1:18-cv-07031 Document #: 28 Filed: 12/29/20 Page 3 of 28 PageID #:980



recounts Plaintiff's medical history and the administrative decisions on her Social Security

application.

A.      Medical Evidence

       1.      Obesity and Diabetes

        Plaintiff's medical records show that she is approximately 5 feet 4 inches tall and weighs

about 275 pounds. (R. at 24, 825, 830.) Based on her body mass index ("BMI") she is considered

obese. (Id.)3 Plaintiff was diagnosed with type 2 diabetes4 in 2000, and some of her medical

records describe the condition as "uncontrolled." (R. at 377, 388, 449, 822.) As of December

2013, Plaintiff was taking prescription medications including Humalog, an insulin injection, to

manage her diabetes (R. at 377.) In November 2016, Plaintiff's endocrinologist noted that she

was "getting fatigued of the shots" and missing one of her two Humalog treatments daily. (R. at

822; see also id. at 830 (noting in March 2017 Plaintiff's "lack of adherence to insulin therapy").)

        2.     Vision Problems

       At the August 2017 hearing, Plaintiff testified that poor vision is one of the main reasons

she cannot work in any job. (R. at 55.) According to medical records, she began complaining of

blurry vision in July 2015 during a visit to an optometrist, Dr. Byron Wright. (R. at 453.) Dr. Wright

diagnosed her with background diabetic retinopathy, hypertensive retinopathy, vitreomacular

adhesion of the left eye, and asymmetry of the right optic nerve. (R. at 453-55.)5 He characterized


       3       "BMI is the ratio of an individual's weight in kilograms to the square of her height
in meters." (R. at 24 n.1.)
       4          "Type 2 diabetes is a chronic condition that affects the way your body metabolizes
sugar . . . . [I]t develops when the body becomes resistant to insulin or when the pancreas is
unable     to      produce    enough      insulin."        Type     2    Diabetes,    Mayo    Clinic,
https://www.mayoclinic.org/diseases-conditions/type-2-diabetes/symptoms-causes/syc-
20351193 (last visited Dec. 29, 2020). Type 2 diabetes can affect "many major organs, including
your heart, blood vessels, nerves, eyes and kidneys." Id.
       5      Diabetic retinopathy "is a diabetes complication that affects eyes. It's caused by
damage to the blood vessels of the light-sensitive tissue at the back of the eye (retina)." Diabetic
Retinopathy, Mayo Clinic, https://www.mayoclinic.org/diseases-conditions/diabetic-retinopathy/
symptoms-causes/syc-20371611 (last visited Dec. 29, 2020). Diabetic retinopathy can cause

                                                  3
    Case: 1:18-cv-07031 Document #: 28 Filed: 12/29/20 Page 4 of 28 PageID #:981



the retinopathy condition in both eyes as "mild" and advised Plaintiff to return "if symptoms of

decreased vision or increased flashing lights or floaters occur." (R. at 455.) In January 2016, Dr.

Wright referred Plaintiff to Dr. Mohamed Adenwalla, a retina specialist, who noted that Plaintiff

has "blurred vision" of "moderate" severity. (R. at 621.) Dr. Adenwalla diagnosed proliferative

diabetic retinopathy, vitreous hemorrhage, and diabetic macular edema in both eyes. (R. at 622.)6

Dr. Adenwalla concluded that the diabetic macular edema was stable, but his examination

revealed attenuated retinal vessels and "scattered retinal hemorrhages" in both of Plaintiff’s eyes.

(Id.) In June 2016, Dr. Adenwalla observed that Plaintiff had both a "new" and an "improving"

vitreous hemorrhage. (R. at 782). He performed panretinal photocoagulation ("PRP"), a laser

procedure, to treat diabetic retinopathy in her right eye. (Id.)

       Plaintiff visited Dr. Adenwalla twice in October 2016, still complaining of blurry vision. (R.

at 776, 779.) Dr. Adenwalla again noted that Plaintiff's diabetic macular edema was stable but

diagnosed her with neovascularization of the iris ("NVI") and treated the condition with eye




symptoms including "[s]pots or dark strings floating in your vision (floaters)," blurry vision, and
blindness. Id. Hypertensive retinopathy occurs when high blood pressure damages the blood
vessels in the retina.            High Blood Pressure and Eye Disease, webmd.com,
https://www.webmd.com/hypertension-high-blood-pressure/guide/eye-disease-high-blood-
pressure (last visited Dec. 29, 2020). Vitreomacular adhesion occurs when "the vitreous, or the
jelly-like substance that fills the eyeball," sticks to the macula, "a small area on the retina
responsible for the central part of your field of vision." What Is Vitreomacular Adhesion (VMA)?,
webmd.com, https://www.webmd.com/eye-health/qa/what-is-vitreomacular-adhesion-vma (last
visited Dec. 29, 2020).
       6       Vitreous hemorrhage is a complication that can present with diabetic retinopathy.
Diabetic Retinopathy, Mayo Clinic, https://www.mayoclinic.org/diseases-conditions/diabetic-
retinopathy/symptoms-causes/syc-20371611 (last visited Dec. 29, 2020). It occurs when
abnormal blood vessels grow in the retina and "bleed into the clear, jelly-like substance that fills
the center of your eye." Id. In severe cases, "blood can fill the vitreous cavity and completely
block your vision." Id. Diabetic macular edema, too, can present with diabetic retinopathy. It
occurs when fluid causes swelling (edema) in the central part of the retina (macula), and it can
"cause vision problems or blindness."             Diabetic Macular Edema, Mayo Clinic,
https://www.mayoclinic.org/diseases-conditions/diabetic-retinopathy/multimedia/diabetic-
macular-edema/img-20124558 (last visited Dec. 29, 2020).


                                                  4
    Case: 1:18-cv-07031 Document #: 28 Filed: 12/29/20 Page 5 of 28 PageID #:982



injections. (R. at 777, 780.)7 In November 2016, Plaintiff complained of blurry vision to her

endocrinologist. (R. at 822.) Dr. Adenwalla treated her left eye with injections for diabetic macular

edema that month. (R. at 773-74). He also observed vitreous hemorrhage, attenuated retinal

vessels, blot hemorrhages in the macula, and scattered retinal hemorrhages in Plaintiff's left eye.

(R. at 774.) In December 2016, Dr. Adenwalla observed these same problems, again in Plaintiff's

left eye, and performed PRP treatment on both eyes for diabetic retinopathy. (R. at 767-68, 770-

71.) In February 2017, Dr. Adenwalla observed attenuated retinal vessels, blot hemorrhages in

the macula, and scattered retinal hemorrhages in both of Plaintiff's eyes, plus vitreous

hemorrhage in her left eye. (R. at 765.) He performed PRP treatment on the left eye. (Id.) In

March 2017, Plaintiff again complained of blurry vision to her endocrinologist. (R. at 827.) Dr.

Adenwalla performed PRP treatment on her right eye in March 2017 (R. at 762) and her left eye

in April 2017. (R. at 759.) At most visits between July 2016 and March 2017, Dr. Adenwalla

noted that Plaintiff had not reported flashes, floaters, shadows, curtains, or distorted vision. (R.

at 758-86.) But in October 2016, he noted that Plaintiff reported having floaters in her left eye for

three to five months. (R. at 776, 779.) And he stated in every treatment note that his goals

included stabilizing Plaintiff's vision. (R. at 758-86.)

        3.      Finger, Hand, and Wrist Problems

        In a September 2015 physical impairment questionnaire provided to the SSA, Plaintiff

wrote that she was having trouble opening jars, using can openers, and sorting paperwork

because of stiffness in her hands and "problems opening [her] hands." (R. at 289.) In November

2015, Plaintiff visited an internist, Dr. Gabrielle Mykoniatis, and complained that she had been




        7       Plaintiff states that NVI occurs "when small fine, blood vessels develop on the
anterior surface of the iris in response to retinal ischemia." (Pl. Br. at 2 n.4 (quoting Johanna
Beebe, MD & Jaclyn Haugsal, MD, Rubeosis Iridis or Neovascularization of the Iris in Diabetes,
Univ. of Iowa Health Care, http://webeye.ophth.uiowa.edu/eyeforum/atlas/pages/NVI/index.htm
(last visited Dec. 29, 2020).)


                                                   5
    Case: 1:18-cv-07031 Document #: 28 Filed: 12/29/20 Page 6 of 28 PageID #:983



experiencing trigger finger for several months. (R. at 585.)8 Plaintiff said that the middle and ring

fingers on her left hand were "locking up" and interfering with activities like opening jars. (Id.) Dr.

Mykoniatis referred her to an orthopedic surgeon, Dr. John Kung, who examined Plaintiff in

December 2015. (R. at 551-52, 586.)9 At that point, Plaintiff was experiencing pain in both hands.

(R. at 551.) Dr. Kung noted that Plaintiff’s left-hand muscle strength, tone, and stability were

normal and that, regarding her right hand, pulses were normal, motors in the fingers were "intact",

and there was no "instability". (R. at 552.) (Id.) He observed, however, that Plaintiff was feeling

tenderness in her right-hand fingers, and diagnosed trigger finger in the right ring and middle

fingers. (Id.) He gave her a steroid injection in the right middle finger that day. (Id.)

        In September 2016, Plaintiff visited Dr. Benjamin Stumpf, a family medicine physician, and

reported that she had been having pain and swelling in her left wrist for about two weeks. (R. at

737.) She stated the swelling became worse with movement and better with rest. (Id.) Dr. Stumpf

diagnosed a sprained wrist. (R. at 740.) Plaintiff returned in October 2016, still experiencing pain

in her left wrist. (R. at 741.) Dr. Stumpf observed edema (swelling caused by trapped fluid) in

Plaintiff's left forearm and noted that Plaintiff felt "pain with flexion/extension of wrist." (R. at 743.)

He advised Plaintiff to return to the hand surgeon. (Id.) There is no evidence that Plaintiff did so.

She testified at the administrative hearing that she continues to have problems with her fingers.

(R. at 63.)

        4.      Depression and Mental Restrictions

        In an August 2015 visit to Dr. Mykoniatis, Plaintiff complained of stress and "daytime



        8     "Trigger finger is a condition in which one of your fingers gets stuck in a bent
position. Your finger may bend or straighten with a snap—like a trigger being pulled and
released." Trigger Finger, Mayo Clinic, https://www.mayoclinic.org/diseases-conditions/trigger-
finger/symptoms-causes/syc-20365100 (last visited Dec. 29, 2020).
        9     The court assumes that Dr. Mykoniatis' first reference to left-hand trigger finger
was a typographical error because she referred Plaintiff to Dr. Kung for right-hand trigger finger.
(R. at 586.)


                                                    6
    Case: 1:18-cv-07031 Document #: 28 Filed: 12/29/20 Page 7 of 28 PageID #:984



somnolence." (R. at 460.) Although Plaintiff showed "[n]ormal judgment and insight," and her

memory, mood, and affect were normal, Dr. Mykoniatis noted that she suffered from depression.

(R. at 460, 461.) In a function report provided to the SSA that month, Plaintiff wrote that she

"sometimes forget[s] [her] appointments." (R. at 284.) She also reported that she has "difficulty

concentrating"; can pay attention for only "about 10 minutes"; has "memory problems", making

her ability to follow spoken instructions "very poor"; and does not handle stress or changes in

routine well. (R. at 285-86.)

       Dr. Piyush Buch, a psychiatrist and SSA consultative examiner (R. at 21, 91), examined

Plaintiff in October 2015. (R. at 545.) According to Dr. Buch, Plaintiff reported having "a history

of suffering from depression due to her health issues", having "increased feelings of sadness and

hopeless and helpless feelings", and losing "interest and pleasure in things she used to enjoy."

(Id.) She also reported feeling increasingly agitated, irritable, and worthless, and that she was

experiencing loss of energy, motivation, and "decreased ability to think or make decisions." (Id.)

Plaintiff denied "any suicidal ideations or plans", however. (Id.) Dr. Buch observed that Plaintiff

made "good eye contact", was cooperative, and "gave relevant answers." (Id. at 546.) He also

observed that her "memory was average" and her attention, concentration, intelligence, general

knowledge, abstract thinking, and social judgment were good. (Id.) And he stated that Plaintiff

"was able to understand, remember, and carry out instructions." (Id.) He also observed, however,

that Plaintiff's "affect was depressed throughout the examination," and he diagnosed "adjustment

disorder with depressed mood." (Id.) Dr. Mykoniatis' notes from a visit with Plaintiff the next

month state that Plaintiff "denie[d] depression or anxiety." (R. at 585.) In September 2016,

October 2016, January 2017, and March 2017, however, family medicine physicians listed

depression among Plaintiff's "active" medical conditions. (R. 738, 742, 751, 754.)

       In a third-party function report provided to the SSA in August 2015, Plaintiff's son wrote

that Plaintiff "sometimes forgets to take medications", can pay attention only for about ten minutes,

and "forgets most things after she is told." (R. at 309, 312.)

                                                 7
     Case: 1:18-cv-07031 Document #: 28 Filed: 12/29/20 Page 8 of 28 PageID #:985



        5.      Other Conditions

        Plaintiff has a history of other medical conditions, including asthma, hypertension (high

blood pressure), obstructive sleep apnea, and edema in the legs. (R. at 21, 110.) Because these

conditions are not central to Plaintiff's challenge to the RFC determination, the court does not

discuss them.

B.      Initial Review and Reconsideration

       At the initial level of review in October 2015, non-examining SSA review doctors opined

that Plaintiff had severe obesity, asthma, and diabetes mellitus. (R. at 90.) They considered her

glaucoma,10 hypertension, and affective disorders to be "non-severe." (Id.) According to the

review doctors, Plaintiff's affective disorders included "mild" difficulties in maintaining social

functioning, concentration, persistence, or pace. (Id.) The review doctors also determined that

she could lift 50 pounds occasionally and 25 pounds frequently, and sit, stand, or walk for "6 hours

in an 8-hour workday."      (R. at 92-93.)    Finally, they determined that she had no postural,

manipulative, or visual limitations, but that she should "avoid concentrated exposure" to "fumes,

odors, dusts, gases, and poor ventilation . . . due to history of asthma." (R. at 93.)

        At the reconsideration level in February 2016, non-examining SSA review doctors opined

that Plaintiff's obesity, asthma, diabetes mellitus, and retinal disorders (including diabetic

retinopathy) were severe, whereas her glaucoma, hypertension, and affective disorders were non-

severe. (R. at 116.) Regarding Plaintiff's affective disorders, the review doctors noted that at

medical appointments in August, September, November, and December 2015, Plaintiff either

denied depression or anxiety or showed no symptoms of those conditions. (R. at 117.) They

determined that Plaintiff did not have any visual or manipulative limitations, but is limited to lifting


       10      "Glaucoma is a group of eye conditions that damage the optic nerve, the health of
which is vital for good vision." Glaucoma, Mayo Clinic, https://www.mayoclinic.org/diseases-
conditions/glaucoma/symptoms-causes/syc-20372839 (last visited Dec. 29, 2020). Plaintiff does
not challenge any of the administrative findings concerning glaucoma, as distinct from her other
vision problems, so the court does not discuss them further.


                                                   8
     Case: 1:18-cv-07031 Document #: 28 Filed: 12/29/20 Page 9 of 28 PageID #:986



20 pounds occasionally, 10 pounds frequently, and sitting, standing, and walking for six hours in

a workday. (R. at 119-20.) They determined, further, that Plaintiff had postural limitations (for

example, she could never climb ladders, ropes, or scaffolds), and should "avoid even moderate

exposure" to hazards like machinery and heights. (R. at 119-20.)

C.      Plaintiff's Testimony

        1.      Medical History

        At the August 2017 hearing, Plaintiff gave detailed testimony about her vision problems.

She explained that at times, a "film comes over [her] eyes." (R. at 55.) "It's like seeing out of a

fog", she said. (Id.) At the outset of each blurry vision episode, Plaintiff testified, she sees "black

wiggly things . . . and then the filmy [sic] start." (R. at 64.) She can see blood "spill into [her] eye",

and then her vision becomes blurred. (Id.) At that point, Plaintiff testified, her vision is so poor

that she cannot see "cracks in the table" or people's faces, even on a "pretty big TV screen." (Id.)

Nor can she see well enough to use a phone or computer. (R. at 55, 64.) She has even "walked

into a couple of walls." (R. at 73.) Plaintiff's blurry vision usually lasts "for two to three weeks",

clears up, and then returns "after about a week or so", she explained. (R. at 64.) According to

Plaintiff, these episodes have occurred every month since the end of 2015. (R. at 73-74.) She

testified that she had to stop receiving treatments from Dr. Adenwalla because her insurance

"dropped" him from coverage, but she is searching for a new doctor. (R. at 65.)

        Plaintiff also testified that she is still having problems with her fingers. She explained that

"[t]hey don't bend" or fold properly, which makes it difficult to grasp objects. (R. at 63.) In addition,

Plaintiff testified that she has had "a short-term memory problem" since 2010. (R. at 66.) She

explained that she can have a conversation in the morning "and then by the afternoon, [she] will

have totally forgotten . . . what was said." (Id.) Plaintiff conceded that none of her doctors has

"made any type of diagnosis or finding about the memory problems." (R. at 66-67.) But she

testified that she has not "talked to [her] doctors at length" about her memory problems because

she "really wasn't thinking about it. It's something that . . . I saw more so while I was working."

                                                    9
   Case: 1:18-cv-07031 Document #: 28 Filed: 12/29/20 Page 10 of 28 PageID #:987



(R. at 67.) Finally, she testified that she has not taken prescription medication, visited the hospital,

or received treatment for mental health issues. (R. at 57.)

        2.      Work History

        Plaintiff provided testimony about her work history, as well.11          Regarding her past

employment as a check writer, Plaintiff stated that she had to lift trays of checks that weigh

between 30 and 50 pounds. (R. at 46.) In her past work as a data entry clerk, she was responsible

for filing paperwork and taking meeting minutes, and in a similar role, she was responsible for

organizing files that weigh up to 50 pounds. (R. at 52-53.) Plaintiff testified that she has tried to

work in temporary clerical jobs every year since June 2011, but was "let go" because she "couldn't

keep up . . . at the fast pace" those jobs now require. (R. at 54-55, 67.) According to Plaintiff, her

last attempt at temporary work was unsuccessful because "my eyes were getting bad. I just was

not able to see the computer screen well enough to be functional." (R. at 55.) She added that

her medications make her dizzy and she lacks the energy to get up, catch a bus to work, or move

around quickly at work. (R. at 72; see also id. at 69 (testifying that she can walk only about half

a block before she experiences shortness of breath).)

        3.      Day-to-Day Activity

        Plaintiff testified that she lives alone but receives frequent assistance from her children

who live nearby. (R. at 55.) She has a driver's license but "tr[ies] not to drive" because of her

vision problems. (R. at 56.) In 2015, one of Plaintiff's daughters moved into an apartment a few

blocks away in order to drive Plaintiff to medical appointments and help with household chores

like cleaning and washing dishes, which have become increasingly challenging for Plaintiff

because of her breathing problems. (R. at 55-56, 62, 69.) Plaintiff testified that she shops in

stores and attends church, but only "when [she] can get transportation." (R. at 62.) And although


        11     The court omits Plaintiff's testimony about her past employment as a meter reader
and switchboard operator because the ALJ determined that, due to her limitations, she cannot
work in those jobs. Thus, those jobs are not relevant for present purposes.


                                                  10
      Case: 1:18-cv-07031 Document #: 28 Filed: 12/29/20 Page 11 of 28 PageID #:988



Plaintiff can cook simple meals, she does not "like to create a lot of dishes" because she "can't

stand up to the sink for long periods of time." (Id.) Plaintiff's older son stops by several times a

week to help with yardwork and other chores she can no longer complete. (R. at 55-56.) In a

January 2016 function report provided to the SSA, Plaintiff wrote that on a typical day, she listens

to tapes for Bible study, tries to walk "if weather permits", and watches DVDs. (R. at 330, 333.)

D.       Vocational Expert Testimony

         The Dictionary of Occupational Titles ("DOT") defines jobs in the national economy. It

defines a check writer as someone who "[i]mprints payment data on checks, records payment

details on check register, using check-writing machine, and compiles summaries of daily

disbursements." DOT 219.382-010, 1991 WL 671976. Completing these duties requires, among

other things, selecting the appropriate "check register form" to insert into the check-writing

machine, "[c]omparing register total with total on adding-machine tape to verify accuracy of

register totals," and "[c]orrecting errors or return[ing] vouchers to other personnel for correction."

Id.    The DOT defines a general clerk as someone who "[p]erforms any combination of"

enumerated and similar clerical duties, including writing, typing, or entering information into a

computer, "[c]opying information from one record to another," proof-reading records or forms, and

sorting and filing records. DOT 209.562-010, 1991 WL 671792.

         Sara Gibson, a vocational expert, testified at the hearing about DOT classifications for

Plaintiff's past jobs as she performed them. According to Ms. Gibson, employment as a check

writer is classified as sedentary with medium physical demands as performed by Plaintiff, and

employment as a general clerk is classified as "light per the DOT, medium as performed" by

Plaintiff. (R. at 75.) The ALJ presented several hypothetical scenarios to Ms. Gibson for purposes

of determining which past jobs, if any, Plaintiff can still do. Four scenarios are relevant here.

First, the ALJ inquired whether a person of Plaintiff's age, education, and work experience—who

is limited to a light exertional level and "can handle and finger frequently bilaterally"—could work

in any of Plaintiff's past jobs. (R. at 76.) Ms. Gibson opined that a person in those circumstances

                                                 11
     Case: 1:18-cv-07031 Document #: 28 Filed: 12/29/20 Page 12 of 28 PageID #:989



could work as a check writer and general clerk. (Id.) Second, the ALJ asked whether the same

person could perform those jobs if she were capable of no more than "frequent" (rather than

constant) "near acuity." (R. at 77.) Ms. Gibson answered yes. (Id.) Third, the ALJ asked whether

the person could do any of Plaintiff's past work, even at the sedentary level, if she were "limited

to handling and fingering only occasionally." (Id.) Ms. Gibson answered no. (Id.) Fourth, the

ALJ asked whether the person could do any of Plaintiff's past work—or any sedentary work at

all—if she were limited to "frequent" handling and fingering, and had only "occasional" capability

of performing tasks requiring "near acuity." (Id.) Ms. Gibson answered no. She added that if a

person, regardless of her functional capacity, were "off task" for more than 15 percent of an eight-

hour workday or would miss one-and-a-half or more days of work each month, there would be no

work for her in the national economy. (R. at 78.) Plaintiff's attorney asked Ms. Gibson why

employment as a check writer or general clerk would not "require constant near acuity." (R. at

79.) Ms. Gibson answered that "per the DOT," constant near acuity is not required for those jobs.

(Id.)

                                          DISCUSSION

A.      Legal Framework

        The Social Security Act authorizes judicial review of final decisions of the Commissioner

of Social Security. See 42 U.S.C. § 405(g). Because the Appeals Council denied Plaintiff's

request for review, the final decision in this case was the ALJ's decision to deny benefits. See

Thompson v. Berryhill, 722 F. App'x 573, 579 (7th Cir. 2018).

        On appeal, this court considers whether the ALJ's findings were supported by substantial

evidence, 42 U.S.C. § 405(g), and whether the ALJ's decision is "the result of an error of law."

Farrell v. Astrue, 692 F.3d 767, 770 (7th Cir. 2012) (internal quotation marks omitted).

"Substantial evidence" means "such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion." Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (internal

quotation marks omitted). In reviewing the ALJ's decision, the court may not "reweigh evidence,

                                                12
     Case: 1:18-cv-07031 Document #: 28 Filed: 12/29/20 Page 13 of 28 PageID #:990



resolve conflicts, decide questions of credibility, or substitute [its] judgment for that of the" ALJ.

Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019) (internal quotation marks omitted). The

court's review is deferential, but it is not intended to "rubber-stamp" the ALJ's decision. Stephens

v. Berryhill, 888 F.3d 323, 327 (7th Cir. 2018). The court considers whether the ALJ has built "an

accurate and logical bridge" between the evidence and his conclusion. Jeske v. Saul, 955 F.3d

583, 587 (7th Cir. 2020) (internal quotation marks omitted); see also Scrogham v. Colvin, 765

F.3d 685, 695 (7th Cir. 2014) (the court should "conduct a critical review of the evidence,

considering both the evidence that supports, as well as the evidence that detracts from, the

Commissioner's decision, and the decision cannot stand if it lacks evidentiary support or an

adequate discussion of the issues") (internal quotation marks omitted).

        A person is "disabled" under the Social Security Act if she is unable to engage in

"substantial gainful activity" due to a medically determinable physical or mental impairment. 42

U.S.C. § 423(d)(1)(A). "Substantial gainful activity" is construed broadly; to be deemed disabled,

the claimant must show she is "not only unable to do [her] previous work but cannot, considering

[her] age, education, and work experience, engage in any other kind of substantial gainful work

which exists in the national economy." Id. § 423(d)(2)(A).

        To determine whether a given claimant is disabled, the ALJ follows the five-step,

sequential process described in 20 C.F.R.§§ 404.1520, 416.920. Specifically, the ALJ determines

(1) whether the claimant is engaged in substantial gainful activity; (2) if not, whether she has a

severe impairment (or combination of severe impairments); (3) if so, whether the impairment (or

combination of impairments) is one that the Commissioner considers conclusively disabling; (4) if

the claimant does not have a conclusively disabling impairment, whether she can perform her

past relevant work; and (5) whether the claimant is capable of performing any work in the national

economy given her RFC, age, education, and work experience. See, e.g., Cerentano v. UMWA

Health & Ret. Funds, 735 F.3d 976, 980 (7th Cir. 2013) (citing 20 C.F.R.§ 404.1520).

B.      The ALJ's Decision

                                                 13
   Case: 1:18-cv-07031 Document #: 28 Filed: 12/29/20 Page 14 of 28 PageID #:991



       On January 31, 2018, the ALJ issued his decision, concluding that Plaintiff was not

disabled from June 1, 2011 through March 31, 2017. At step one, he determined that Plaintiff

meets the insured status requirement of the Social Security Act through March 31, 2017 and that

she has not engaged in substantial gainful activity since June 1, 2011. (R. at 20-21.) At step two,

he determined that Plaintiff has five severe impairments: diabetes mellitus, retinal disorder,

asthma, obstructive sleep apnea, and obesity. (R. at 21.) He determined, further, however, that

Plaintiff's depression, glaucoma, hypertension, pulmonary hypertension, and right-hand trigger

finger are not severe and result in no "more than minimal functional limitations," either

independently or in combination.      (Id.) Regarding Plaintiff's trigger finger, he observed that

"examination findings in 2015 revealed normal pulses, intact motor function and sensation and

no instability." (Id.) He also noted that "treatment notes in 2016 indicate [Plaintiff] had not seen

a hand specialist in a couple of months." (Id.)

       Turning to Plaintiff's depression, the ALJ noted that the medical evidence and Plaintiff's

testimony show "no history of psychiatric hospitalizations," outpatient treatment, counseling, or

medication for depression. (R. at 21-22.) He also cited Dr. Buch's findings in the October 2015

consultative examination: that Plaintiff had a "depressed affect" but was "fully oriented and

cooperative", displayed "good" attention, concentration, abstract thinking, and social judgment,

and displayed "average" memory. (Id.) Under the so-called Paragraph B criteria of the Social

Security Act's mental impairment listings, the ALJ determined that Plaintiff has no limitation in

"understanding, remembering, or applying information." (R. at 22.) In support, he observed that

Plaintiff still has a driver's license and can, among other things, operate a cell phone, handle a

savings account, provide information about her health, follow doctors' instructions, and describe

prior work history. (Id.) The ALJ also determined that Plaintiff has no limitation in "interacting

with others" and "adapting or managing" herself. (R. at 22-23.) He recognized that Plaintiff has

a "limitation in the area of concentration, persistence, or maintaining pace", but found the limitation

only mild because (1) Plaintiff has not seen a doctor about her memory problems and (2) the

                                                  14
   Case: 1:18-cv-07031 Document #: 28 Filed: 12/29/20 Page 15 of 28 PageID #:992



"evidence shows [she] is able to concentrate sufficiently to listen to tapes for Bible study and

watch DVDs and movies." (R. at 22.) (Id.) The ALJ "afford[ed] great weight to the State agency

mental consultants' findings that [Plaintiff's] mental impairments [are] non-severe." (R. at 23.)

Overall, he concluded that Plaintiff's depression causes no "more than minimal limitation in [her]

ability to perform basic mental work activities." (R. at 21.)

       At step three, the ALJ determined that Plaintiff does not have an impairment or

combination of impairments that the Social Security Act classifies as conclusively disabling. (R.

at 23.) Between steps three and four, he determined that Plaintiff has the RFC to perform "light

work" with certain limitations. (R. at 25.) Most relevant here, he concluded that Plaintiff can

"handle and finger frequently bilaterally" and is capable of jobs requiring "frequent near acuity."

(Id. at 25, 28.)12   In determining Plaintiff's RFC, the ALJ first stated that her "medically

determinable    impairments"—including      diabetes,   asthma,    and    retinal   disorders—"could

reasonably be expected to produce" the symptoms she complains of, including blurred vision,

edema in the legs, low energy, dizziness, and difficulty walking more than half of a block. (Id.)

But according to the ALJ, Plaintiff's "statements concerning the intensity, persistence and limiting

effects of these symptoms are not entirely consistent with the medical evidence and other

evidence in the record." (Id. at 26.)

       Addressing Plaintiff's vision problems, the ALJ acknowledged her diagnoses of bilateral

retinopathy and vitreomacular adhesion of the left-eye macula. (R. at 26.) Likewise, he noted

that Plaintiff has received "laser treatments and injections due to vitreous hemorrhaging in both

eyes." (Id.) But the ALJ concluded that "the objective medical evidence does not fully support

the extreme limitations alleged by" Plaintiff. (Id.) Specifically, he pointed out that (1) Plaintiff's

"retinopathy was noted to be mild and non-proliferative and her corrected distance acuity was


       12      He also concluded that Plaintiff "can climb ramps and stairs frequently; never climb
ladders, ropes and scaffolds; [can] balance, stoop, kneel, crouch and crawl on a frequent basis;"
and "can only occasionally work in hazardous environments . . . ." (Id. at 25.)


                                                 15
   Case: 1:18-cv-07031 Document #: 28 Filed: 12/29/20 Page 16 of 28 PageID #:993



20/50 on the right and 20/25 on the left"; (2) her "diabetic macular edema in the right eye was

noted to be stable"; and (3) Plaintiff "often denied flashes, floaters, curtains, shadows, or distortion

of vision at medical appointments, which conflicts with her allegations of blurred vision and seeing

'black wiggly things.'" (Id.) The ALJ afforded "great weight" to the "State agency ophthalmology

consultants' opinion at the reconsideration level" about Plaintiff's functional limitations. (R. at 29.)

        The ALJ also concluded that Plaintiff suffered only from mild peripheral neuropathy (R. at

27)—a condition resulting from nerve damage that can cause weakness, numbness, and pain,

usually in the hands and feet.13       Although medical records state that Plaintiff suffers from

peripheral neuropathy, the ALJ stated, her "neurological exams were generally intact" and there

is "no evidence of any electromyogram/nerve conduction studies supporting the diagnosis." (R.

at 27.) Moreover, Plaintiff "often denied paresthesia14 or focal weakness, joint stiffness, warmth

or loss of range of motion at medical examinations." (R. at 27.)15

        In the ALJ's view, Plaintiff's "activities of daily living are not limited to the extent" she has

alleged, in light of her capabilities documented in the record. (R. at 28.) For example, she lives

alone, has a driver's license, handles a savings account, does laundry, cooks meals, and uses a

cell phone. (Id.) Plaintiff's physician also "recommended [she] increase her exercise." (Id.)

According to the ALJ, this "suggests the physician believed [she] was capable of doing more than



        13     See Peripheral Neuropathy, Mayo Clinic, https://www.mayoclinic.org/diseases-
conditions/peripheral-neuropathy/symptoms-causes/syc-20352061 (last visited Dec. 29, 2020).
As far as the court can tell, the ALJ combined the analysis of how trigger finger and peripheral
neuropathy affect Plaintiff's ability to use her hands and fingers.
        14     "Paresthesia refers to a burning or prickling sensation that is usually felt in the
hands, arms, legs, or feet, but can also occur in other parts of the body." Paresthesia Information
Page, Nat'l Institute of Neurological Disorders and Stroke, https://www.ninds.nih.gov/
Disorders/All-Disorders/Paresthesia-Information-Page (last visited Dec. 29, 2020).
        15       The ALJ also determined that the evidence concerning asthma, obstructive sleep
apnea, obesity, and lower-extremity edema shows that the conditions are not as limiting as
Plaintiff claims. (R. at 25-28.) The court omits the details of this discussion because Plaintiff does
not challenge the RFC determination as it relates to those conditions.


                                                  16
     Case: 1:18-cv-07031 Document #: 28 Filed: 12/29/20 Page 17 of 28 PageID #:994



she reported." (Id.) Finally, the ALJ noted that Plaintiff "has worked since the alleged onset date"

of her disabilities. (Id.) He concluded she is capable of "light exertional work." (R. at 28.)

"Accounting more specifically for her diabetes mellitus with associated retinopathy," the ALJ

stated, Plaintiff is capable of work requiring "frequent near acuity. . . ." (Id.) And due to her

"diabetes with mild peripheral neuropathy, she can handle and finger frequently bilaterally." (Id.)

        At step four, the ALJ compared Plaintiff's RFC with the physical and mental demands of

her past relevant work. (R. at 30.) He determined that Plaintiff can perform work as an office

associate/check writer and general clerk as generally performed in the national economy. (Id.)

Thus, he concluded that Plaintiff was not disabled as defined in the Social Security Act between

June 1, 2011 and March 31, 2017. (R. at 30-31.)

C.      Analysis

        1.     RFC Determination

        Plaintiff contends that the ALJ did not properly account for her visual, manipulative, and

mental limitations in determining her RFC. The court addresses each argument in turn.

               a.      Visual Limitations

        The ALJ determined that Plaintiff could perform light work requiring frequent use of "near

visual acuity". Plaintiff disputes this conclusion, arguing that "[t]he ALJ did not explain how he

determined that [her] vision problems" were mild enough that she is capable of jobs requiring

"frequent—as opposed to rare or occasional—near acuity . . . ." (Pl. Br. at 6.) The Social Security

Administration defines "frequent" (as it relates to a person's ability to perform work) to mean

"occurring from one-third to two-thirds of the time." Program Policy Statement, Titles II & XVI:

Defining Capability to Do Other Work—The Medical-Vocational Rules of Appendix 2, SSR 83-10

(S.S.A.), 1983–1991 Soc. Sec. Rep. Serv. 24, 1983 WL 31251, at *6 ("SSR 83-10").

"Occasionally" means "occurring from very little up to one-third of the time." Id. at *5. The court

understands Plaintiff to be arguing that the ALJ did not explain how the evidence supports a

conclusion that she can use "near visual acuity" for one to two-thirds of a workday. As discussed

                                                17
   Case: 1:18-cv-07031 Document #: 28 Filed: 12/29/20 Page 18 of 28 PageID #:995



here, the court agrees.

        At the reconsideration level, the SSA review doctors determined that Plaintiff's retinal

disorders, including diabetic retinopathy, were severe. (R at 116.) The ALJ, too, classified

Plaintiff's retinal disorders as severe and determined they could produce the symptoms Plaintiff

describes. (R at 21, 25.) He also acknowledged evidence regarding the treatments Plaintiff

received and her symptom-related testimony. Yet he concluded that the functional limitations

resulting from Plaintiff's vision problems are not as severe as she claims, and that she can perform

light work requiring frequent use of near visual acuity, because (1) some medical records describe

her diabetic retinopathy as "mild and non-proliferative"; (2) some medical records describe her

diabetic macular edema in the right eye as "stable"; and (3) Plaintiff "often denied flashes, floaters,

curtains, shadows, or distortion of vision at medical appointments." (R. at 26.) The ALJ also

suggested that Plaintiff's distance vision is adequate when "corrected", which the court assumes

is a reference to use of prescription lenses. (Id.)

        Reasonable minds would not accept this evidence as adequate to support the ALJ's RFC

determination. It is true that Dr. Wright described Plaintiff's diabetic retinopathy as mild in 2015

(R. at 455) and that Dr. Adenwalla repeatedly described Plaintiff's diabetic macular edema as

stable. (See, e.g., R. at 759, 782)16 These descriptions alone, however, do not support the ALJ's

determination that Plaintiff can perform light work that frequently requires her to use near visual

acuity. See Bauer v. Astrue, 532 F.3d 606, 609 (7th Cir. 2008) (doctor's "hopeful remarks" in

treatment notes for a plaintiff with bipolar disorder, including that the plaintiff was doing "fairly well"

and "quite well", did not warrant discounting the doctor's opinion that the plaintiff could not work



        16      The only reference to "non-proliferative" diabetic retinopathy that the court found
in the record was made by Plaintiff's endocrinologist. (See R. at 705.) The court disregards that
description, because it conflicts with the diagnosis of proliferative diabetic retinopathy made by
Dr. Adenwalla, a retina specialist. (R. at 785.) In any event, the ALJ did not explain why non-
proliferative versus proliferative diabetic retinopathy would affect Plaintiff's ability to frequently use
near visual acuity.


                                                   18
   Case: 1:18-cv-07031 Document #: 28 Filed: 12/29/20 Page 19 of 28 PageID #:996



full time); Harper v. Berryhill, No. 16 C 5075, 2017 WL 1208443, at *9 (N.D. Ill. Apr. 3, 2017)

("[C]ourts have repeatedly held that 'a person can have a condition that is both 'stable' and

disabling at the same time.'" (quoting Hemminger v. Astrue, 590 F. Supp. 2d 1073, 1081 (W.D.

Wis. 2008))). Dr. Wright is not a retina specialist, and Dr. Adenwalla, who is, did not describe

Plaintiff's diabetic retinopathy as mild. It was at least serious enough for him to treat her with PRP

laser therapy between June 2016 and August 2017. (See R. at 759, 762, 765, 767-68, 770-71,

782). Similarly, although Dr. Adenwalla described Plaintiff's diabetic macular edema as "stable",

he treated it with injections in November 2016. (R. at 773-74.) Dr. Adenwalla also noted at every

visit that his treatment goal was to stabilize Plaintiff's vision. (R. at 758-86.) In this regard, it is

significant that diabetic retinopathy and diabetic macular edema are only two of Plaintiff's

numerous diagnosed retinal disorders; the others include vitreomacular adhesion of the left eye,

hypertensive retinopathy, asymmetry of the right optic nerve, and neovascularization of the iris.

(R. at 453-55, 776-77.) Equally significant, Dr. Adenwalla described Plaintiff's blurry vision as

moderate in severity (R. at 621), and during examinations of both eyes, he frequently observed

scattered retinal hemorrhages, vitreous hemorrhages, attenuated retinal vessels, and blot

hemorrhages in the macula. (R. at 774, 765, 768, 771, 782.)

        This objective medical evidence shows that Plaintiff's retinal disorders are symptomatic

and that her vision is not "stable", even if her diabetic macular edema is. Accordingly, the ALJ’s

use of the words "mild" or "stable" to describe two of Plaintiff's myriad retinal disorders does not

satisfy the court that he has built an adequate and logical bridge to the conclusion that Plaintiff

can use frequent near visual acuity in the workplace. The ALJ's failure to explain why limiting

Plaintiff to occasional or rare acuity would not better accommodate her symptoms only adds to

the problem.

        To the extent the ALJ based his opinion on findings by SSA review doctors at the

reconsideration stage, it bears mention that those findings also defy logic: the SSA review doctors

stated that Plaintiff's retinal disorders (including diabetic retinopathy) were severe, yet determined

                                                  19
   Case: 1:18-cv-07031 Document #: 28 Filed: 12/29/20 Page 20 of 28 PageID #:997



without explanation that she lacked any visual limitations. (R. at 116, 120.) Furthermore, they

rendered their opinion in February 2016, but the medical records show that Plaintiff sought

treatment for her retinal disorders well into 2017—when, according to Plaintiff, her insurance plan

stopped covering Dr. Adenwalla. (R. at 65.) The ALJ evaluated the post-February 2016 medical

records without input from any doctor. This, too, detracts from his conclusion that Plaintiff can

use frequent near visual acuity. See Moon v. Colvin, 763 F.3d 718, 722 (7th Cir. 2014) ("ALJs

are required to rely on expert opinions instead of determining the significance of particular medical

findings themselves.").

       Plaintiff's recurring complaints about blurred vision are significant, as well. Plaintiff first

reported blurry vision in 2015 and repeatedly raised the same complaint throughout 2016 and

2017. (See, e.g., R. at 453, 621, 822, 827). At the administrative hearing, Plaintiff testified that

she experiences blurry vision every month for two to three weeks at a time and that these

prolonged and recurring episodes directly affect her ability to function. (R. at 55, 64-65, 73-74.)

For example, she cannot see well enough to use a phone or computer, and her vision is so bad

that she sometimes walks into walls. If this testimony is true, Plaintiff's "corrected" distance acuity

(R. at 26) assists her only in the one to two weeks per month when her vision is clear.

       In "determin[ing] the extent to which an individual's symptoms limit . . . her ability to perform

work-related activities," the ALJ "must consider whether [her] statements about the intensity,

persistence and limiting effects of . . . her symptoms are consistent with the medical signs and

laboratory findings of record." Social Security Ruling (SSR) 16-3p, 2017 WL 5180304, at *4-5. In

this case, the ALJ discounted Plaintiff's testimony about blurry vision because she "often denied

flashes, floaters, curtains, shadows, or distortion of vision at medical appointments, which

conflicts with her allegations of blurred vision and seeing 'black wiggly things.'" (R. at 26.) But

he ignored the fact that in October 2016, Plaintiff told Dr. Adenwalla that she had been seeing

floaters in her left eye for three to five months. (R. at 779.) Nor is it clear that blurred vision is

equivalent to flashes, floaters, curtains, shadows, or distorted vision. Plaintiff repeatedly reported

                                                  20
   Case: 1:18-cv-07031 Document #: 28 Filed: 12/29/20 Page 21 of 28 PageID #:998



blurry vision to her doctors; Dr. Adenwalla characterized her blurry vision as moderate in severity;

and according to Plaintiff's testimony, blurry vision is the symptom that causes severe visual

limitations for up to three weeks every month. Moreover, Plaintiff's testimony that she can see

blood spilling into her eyes during her episodes of blurry vision is consistent with the diagnosis of

vitreous hemorrhage. This evidence undermines the ALJ's conclusion that Plaintiff's testimony

about the severity of her blurry vision and its impact on her functioning is not credible—and the

ALJ cited no other evidence to support that conclusion.

        If the ALJ discounted Plaintiff's testimony on the basis that she can live alone and

complete certain household chores, he did not adequately draw that connection, either. Namely,

he did not explain why Plaintiff's capabilities translate into an ability to perform work requiring

frequent, as opposed to occasional or rare, near visual acuity—especially considering the

frequent assistance Plaintiff receives from her children. See Mischler v. Berryhill, 766 F. App'x

369, 375 (7th Cir. 2019) (stating that "difficulty functioning independently in the workplace does

not necessarily translate to the same level of difficulty in the home," and faulting the ALJ for failing

to address the assistance the plaintiff received from her children to complete household chores);

see also Roddy v. Astrue, 705 F.3d 631, 639 (7th Cir. 2013) (similar). And although Plaintiff has

attempted temporary employment since the alleged onset of her disabilities, she testified that she

lost every temporary job because of her medical conditions, most recently because of her poor

vision. (R. at 54-55, 67.) The ALJ nowhere suggests that this testimony is not credible.

        The court gives "special deference" to the ALJ's credibility determinations, Summers v.

Berryhill, 864 F.3d 523, 528 (7th Cir. 2017), but only so long as he "consider[s] the claimant's

level of pain, medication, treatment, daily activities, and limitations . . . and justif[ies] the credibility

finding with specific reasons supported by the record." Terry v. Astrue, 580 F.3d 471, 477 (7th

Cir. 2009). Here, he did not, and his decision to discount Plaintiff's testimony about the severity

of her blurry vision was patently inconsistent with the overall record.

        Considering that record, the court cannot identify "an accurate and logical bridge" between

                                                    21
   Case: 1:18-cv-07031 Document #: 28 Filed: 12/29/20 Page 22 of 28 PageID #:999



the three categories of evidence the ALJ relied upon and his determination that Plaintiff can use

frequent, as opposed to occasional or rare, near visual acuity. Jeske, 955 F.3d at 587. As Plaintiff

notes, the ALJ's error was not harmless because the vocational expert testified that if an individual

with Plaintiff's background were limited to light work and frequent handling and fingering—but

could exercise near visual acuity only occasionally—there would be no work for her in the national

economy. (See Pl. Br. at 6 (citing R. at 77).)

       Defendant responds that the court should affirm the ALJ's visual RFC determination

because "[t]here is no error when there is 'no doctor's opinion contained in the record [that]

indicated greater limitations than those found by the ALJ.'" (Def. Mem. in Supp. of Mot. for Summ.

J. ("Def. Mot.") [21] at 4 (quoting Best v. Berryhill, 730 F. App'x 380, 382 (7th Cir. 2018) (quoting

Rice v. Barnhart, 384 F.3d 363, 370 (7th Cir. 2004))).) True, Plaintiff's treating doctors did not

opine on her functional visual limitations for purposes of her Social Security application. But for

the reasons already explained, their contemporaneous treatment notes—which contain not only

Plaintiff's descriptions of her symptoms, but also objective medical evidence—suggest that she

lacks the capacity for frequent near visual acuity. And although the SSA reviewing doctors opined

on Plaintiff's functional visual limitations, they inexplicably concluded that Plaintiff lacked any

visual limitations, despite her severe retinal disorders. They also provided their last opinions in

February 2016, which was well before Dr. Adenwalla diagnosed Plaintiff with neovascularization

of the iris and treated her with injections and laser procedures. (See Pl. Br. at 6-7; cf. Stage v.

Colvin, 812 F.3d 1121, 1125 (7th Cir. 2016) (where new medical evidence from the plaintiff's

treating physician significantly "changed the picture", the ALJ "erred by continuing to rely on an

outdated assessment by a non-examining physician").) In these circumstances, the principle

articulated in Best, 730 F. App'x at 382, does not assist Defendant. Nor is the court persuaded

by Defendant's citation to case law stating that a functional limitation does not follow from a

diagnosis alone. (Def. Mot. at 4 (citing Collins v. Barnhart, 114 F. App'x 229, 234 (7th Cir. 2004);

Allen v. Astrue, No. 10 C 994, 2011 WL 3325841, at *12 (N.D. Ill. Aug. 1, 2011)).) The medical

                                                 22
  Case: 1:18-cv-07031 Document #: 28 Filed: 12/29/20 Page 23 of 28 PageID #:1000



records here exceed diagnoses; they contain doctors' descriptions of physical examinations and

treatments provided.     The court concludes that the ALJ's visual RFC determination is not

supported by substantial evidence. Thus, the matter is remanded for reconsideration of Plaintiff's

functional visual limitations.

                b.      Manipulative Limitations

        Plaintiff also argues that the ALJ did not adequately explain the basis for his determination

that she can frequently, as opposed to occasionally or rarely, handle and finger bilaterally. The

court agrees that substantial evidence does not support the ALJ's conclusion on this score, either.

At step two, the ALJ determined that Plaintiff's trigger finger was not severe because (1)

"examination findings in 2015 revealed normal pulses, intact motor function and sensation and

no instability" and (2) "treatment notes in 2016 indicate [Plaintiff] had not seen a hand specialist

in a couple of months." (R. at 21.) Plaintiff does not challenge the ALJ's conclusion that her

trigger finger was not severe. Rather, she argues that in determining that she can frequently

handle and finger bilaterally, the ALJ did not properly consider evidence about her actual

difficulties in using her hands and fingers, which is documented in medical records and in her

testimony. (See Pl. Br. at 7-8.) As Defendant notes, the ALJ stated in his RFC determination that

Plaintiff's "protective sensation and neurological exams were generally intact and there was no

evidence of any electromyogram/nerve conduction studies supporting the diagnosis" of peripheral

neuropathy. (R. at 27; see Def. Mot. at 4-5 (citing same).) The ALJ added that Plaintiff "often

denied paresthesia or focal weakness, joint stiffness, warmth or loss of range of motion at medical

examinations." (R. at 27.) But the ALJ's description of this evidence is incomplete and does not

support a finding that Plaintiff can perform light work that would require her to handle or finger

bilaterally for between one and two-thirds of a workday. See SSR 83-10.

        First, Plaintiff complained of joint stiffness that interfered with sorting paperwork and

opening jars in September 2015, when she provided a physical impairment questionnaire to the

SSA. (R. at 289.) She saw doctors for those symptoms in 2015 and 2016, and recounted similar

                                                 23
  Case: 1:18-cv-07031 Document #: 28 Filed: 12/29/20 Page 24 of 28 PageID #:1001



complaints at the August 2017 hearing. (R. at 63, 551-52, 585-86, 737, 741.) The ALJ's comment

that Plaintiff "often" denied joint stiffness and dexterity loss does not square with this record, and

the court has been unable to locate Plaintiff's purported denial of such symptoms. Second,

although Dr. Kung noted in a 2015 examination that the "motors" in Plaintiff's right fingers were

"intact" and that there was "no instability", he also diagnosed Plaintiff with right-hand trigger finger

and gave her a steroid injection at the same appointment. (R. at 552.) Because Plaintiff displayed

symptomatic trigger finger during the same medical visit the ALJ cites for the conclusion that she

can frequently handle and finger bilaterally, the court cannot trace his logic. Third, although

Plaintiff may not have followed up with a hand specialist in 2016, she visited Dr. Stumpf at least

twice that year, and he observed edema and pain with flexion of the left wrist. (R. at 737, 740-

41, 743.) The accounts from those visits are consistent with Plaintiff's complaint to Dr. Kung in

2015 of pain in both hands and detract from the conclusion that Plaintiff could frequently handle

and finger bilaterally. The court also observes that the ALJ did not ask Plaintiff at the hearing why

she did not receive follow-up treatment. (See R. at 62-63.) Thus, it was improper for him to draw

negative inferences from that fact. See Craft v. Astrue, 539 F.3d 668, 679 (7th Cir. 2008) ("[T]he

ALJ must not draw any inferences about a claimant's condition" from failure to follow a treatment

plan unless he "has explored the claimant's explanations as to the lack of medical care" (internal

quotation marks omitted)); see also Thomas v. Colvin, 826 F.3d 953, 960 (7th Cir. 2016) (similar).

Finally, even if the record contains no study "supporting the diagnosis" of peripheral neuropathy

(R. at 27), that condition is not the same as trigger finger, which Dr. Kung diagnosed. That such

a study is lacking, therefore, does not constitute evidentiary support for the ALJ's conclusion about

Plaintiff's functional manipulative limitations. Nor does Plaintiff's ability to live alone and complete

certain household chores constitute such support, in light of evidence that she receives so much

help from her children. See Mischler, 766 F. App'x at 375; Roddy, 705 F.3d at 639.

        Defendant responds that there was no error—or that any error was harmless—because

Plaintiff "has not pointed to evidence requiring greater limitations than those identified by the ALJ."

                                                  24
  Case: 1:18-cv-07031 Document #: 28 Filed: 12/29/20 Page 25 of 28 PageID #:1002



(Def. Mot. at 5 (citing McKinzey v. Astrue, 641 F.3d 884, 892 (7th Cir. 2011).) Relatedly,

Defendant argues that there was no error because "no physician, treating or otherwise, assessed

any manipulative restrictions." (Def. Mot. at 5 (citing Best, 730 F. App'x at 382).) The court,

however, has just recounted objective medical evidence—including contemporaneous treatment

records documenting findings from physical examinations—tending to show that Plaintiff does

have manipulative restrictions. The ALJ did not adequately explain why that evidence does not

support greater limitations than he recognized.

        The court concludes that the ALJ's determination of Plaintiff's functional manipulative

limitations is not supported by substantial evidence. Like the error concerning her functional

visual limitation, this one is not harmless; according to the vocational expert, if Plaintiff were limited

to handling and fingering only occasionally, she could not do any job in the national economy. (R.

at 77.) Therefore, this matter is remanded for reconsideration of Plaintiff's functional manipulative

limitations.

                c.      Mental Limitations

        Finally, Plaintiff challenges the ALJ's failure to include any mental limitations in the RFC,

despite determining that she has mild limitations in maintaining concentration, persistence, or

pace. Defendant correctly states that mild functional limitations may, but "do not inevitably,"

require an accommodation in an individual's RFC. (Def. Mot. at 5-6 (citing Sawyer v. Colvin, 512

F. App'x 603, 611 (7th Cir. 2013).) Nonetheless, "[i]n determining an individual's RFC, the ALJ

must evaluate all limitations that arise from medically determinable impairments, even those that

are not severe." Villano v. Astrue, 556 F.3d 558, 563 (7th Cir. 2009); see also, e.g., Pepper v.

Colvin, 712 F.3d 351, 366 (7th Cir. 2013) ("After a 'not severe' finding at step two," the ALJ must

"assess the mental impairment in conjunction with the individual's RFC at step four"). An ALJ's

"failure to fully consider the impact of non-severe impairments requires reversal." Denton v.

Astrue, 596 F.3d 419, 423 (7th Cir. 2010).

        In his RFC analysis between steps three and four in this case, the ALJ did not discuss

                                                   25
  Case: 1:18-cv-07031 Document #: 28 Filed: 12/29/20 Page 26 of 28 PageID #:1003



Plaintiff's depression or mental limitations at all. As Defendant correctly notes, however, "it is

proper to read the ALJ's decision as a whole." Rice, 384 F.3d at 370 n.5 (stating that "it would be

a needless formality to have the ALJ repeat substantially similar factual analyses at both steps

three and five"); see also Castile v. Astrue, 617 F.3d 923, 929 (7th Cir. 2010) ("In analyzing an

ALJ's opinion for such fatal gaps or contradictions, we give the opinion a commonsensical reading

rather than nitpicking at it." (internal quotation marks omitted)). Accordingly, the court will assume

that the ALJ's RFC analysis incorporates his step-two analysis.           His RFC determination is

nevertheless infirm because the evidence discussed at step two is inadequate to support the

ALJ's conclusion that Plaintiff can "perform basic mental work activities" without mental

restrictions. (R. at 21.)

        At step two, the ALJ discussed the evidence about Plaintiff's depression and mental

restrictions at length. For example, he noted Dr. Buch's findings in October 2015 that Plaintiff had

a "depressed affect" but was "fully oriented and cooperative", displayed "good" attention,

concentration, abstract thinking, and social judgment, and displayed "average" memory. (R. at

21.) He also emphasized that Plaintiff has never been treated or hospitalized for depression or

memory issues, nor has she taken medication for those conditions. (R. at 22.) And he recounted

Plaintiff's ability to maintain a driver's license, operate a cell phone, provide information about her

health, follow doctors' instructions, describe prior work history, listen to Bible study tapes, and

watch DVDs. (R. at 23.) Even in light of these abilities, the ALJ determined that Plaintiff has mild

limitations in concentration, persistence, or maintaining pace. (R. at 22.) Thus, evidence of those

abilities is not enough to support the conclusion that Plaintiff’s limitations require no

accommodation.

        The same reasoning defeats Defendant's arguments that (1) Plaintiff "points to no

evidence of limitations other than her self-reports" of memory problems, fatigue, and difficulty

handling stress, and (2) "[n]o doctor opined that Plaintiff experienced mental limitations on [her]

ability to do work." (Def. Mot. at 6-7.) Without greater explanation of the ALJ's reasoning, the

                                                  26
  Case: 1:18-cv-07031 Document #: 28 Filed: 12/29/20 Page 27 of 28 PageID #:1004



sole evidentiary support for the conclusion that Plaintiff can perform mental work without

restrictions cannot be the same evidence that permitted a finding that she has mild mental

limitations. Nor is the court moved by the principle that an ALJ need not "include limitations in the

RFC that were not supported by the evidence." (Def. Mot. at 6 (citing Pepper, 712 F.3d at 363

(similar); Filus v. Astrue, 694 F.3d 863, 869 (7th Cir. 2012) (an ALJ need only "minimally articulate"

his reasoning); see also Def. Mot. at 7 (arguing that the ALJ's determinations are supported by

substantial evidence).) Here, the ALJ failed to include limitations in his RFC analysis without any

explanation about why they are not supported by the evidence.

       Because the ALJ did not account for Plaintiff's mild mental limitations in determining her

RFC, this case must be remanded for further proceedings. See Denton, 596 F.3d at 423; see

also, e.g., Cheryl C. v. Berryhill, No. 18 C 1443, 2019 WL 339514, at *2-4 (N.D. Ill. Jan. 28, 2019)

(remanding in similar circumstances); Hearan v. Berryhill, No. 17 C 0542, 2018 WL 3352657, at

*3 (N.D. Ill. July 9, 2018) (remanding when ALJ failed to account for the claimant's mild mental

limitations in the RFC and stated only that the claimant's affective disorder "does not cause more

than minimal limitation in [her] ability to perform basic mental work activities and is therefore

nonsevere")). On remand, the ALJ must specifically assess whether Plaintiff's mild mental

limitations require an accommodation in the form of mental or non-exertional restrictions. If he

determines that they do, he must include those restrictions in his RFC assessment and the

hypothetical questions he poses to the vocational expert. See, e.g., Varga v. Colvin, 794 F.3d

809, 813 (7th Cir. 2015) ("If the ALJ relies on testimony from a vocational expert, the hypothetical

question he poses to the VE must incorporate all of the claimant's limitations supported by medical

evidence in the record." (quoting Indoranto v. Barnhart, 374 F.3d 470, 474 (7th Cir. 2004)); Cheryl

C., 2019 WL 339514, at *4.

       2.      Other Arguments

       In challenging the ALJ's decision, Plaintiff also contends that he did not properly consider

her testimony about her symptoms and limitations. The court has addressed this argument,

                                                 27
  Case: 1:18-cv-07031 Document #: 28 Filed: 12/29/20 Page 28 of 28 PageID #:1005



where relevant, in its discussion of the ALJ's RFC determination, but declines to address the

matter with reference to other medical conditions. That said, on remand, the ALJ should consider

how the combination of Plaintiff's medical conditions, such as her severe asthma and sleep

apnea, affect her RFC. See Morgan v. Astrue, 393 F. App'x 371, 374-75 (7th Cir. 2010) (in

determining a claimant's RFC, an ALJ is "obligat[ed] to consider the aggregate impact of [her]

impairments"). Last, Plaintiff maintains that in concluding she can perform past work as an office

associate/check writer and general clerk, the ALJ failed to consider the requirements of the jobs

as she performed them. Because the court is remanding this matter for further proceedings on

the RFC determination, it would be premature to entertain this argument. The court, however,

instructs the ALJ on remand to compare the specific requirements of Plaintiff's past relevant jobs

to her functional capacity. See, e.g., Rainey v. Berryhill, 731 F. App'x 519, 524 (7th Cir. 2018)

("In finding that an individual has the capacity to perform a past relevant job, the determination or

decision must contain among the findings . . . [a] finding of fact as to the physical and mental

demands of the past job/occupation." (quoting Social Security Ruling (SSR) 82-62, 1982 WL

31386, at *4)).

                                            CONCLUSION

       For the foregoing reasons, Defendant’s motion for summary judgment affirming the

Secretary’s decision [20] is denied. The court sustains Plaintiff’s objections to that decision and

remands this case pursuant to Sentence Four of 42 U.S.C. § 405(g) for proceedings consistent

with this opinion. Civil case terminated.

                                              ENTER:



Dated: December 29, 2020                      _________________________________________
                                              REBECCA R. PALLMEYER
                                              United States District Judge




                                                 28
